The opinion of the court was delivered by
Allen, J.:
The motion of the appellees for a rehearing in this case was granted. (For original opinion see Shouse v. Cherokee County Comm’rs, 151 Kan. 458, 99 P. 2d 779.) Supplemental briefs by the original parties and briefs amicus curiae have been filed, and the case has been reargued.
In this case we were called upon to construe the statutes commonly referred to as the. cash-basis law and the budget law. These laws directly affect the administration of our tax laws in every county of the state. Owing to the great public interest in the decision, the rehearing was granted.
We have reexamined the questions presented and adhere to conclusions reached in our former opinion. If the statutes are to be *42modified or changed, the appeal must be to the legislature. To accede to arguments pressed upon us would defeat the purpose of these enactments. Such appeals must be addressed to the lawmaking branch of the government; not to the courts.
Former opinion adhered to.
Harvey, J., not sitting.